Citation Nr: 1244124	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) from August 5, 2002, to June 7, 2012, and to a rating higher than 70 percent since June 8, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 1969. 

This appeal to the Board of Veterans' Appeals (BVA or Board) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2010, at which time the Board increased the initial rating for the Veteran's PTSD from 30 to 50 percent for the period from August 5, 2002, to June 7, 2005, but denied a higher rating, including since June 8, 2005.  The Board also determined that new and material evidence had not been submitted to reopen a claim for service connection for chloracne.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2011 Order, granting a Joint Motion, the Court partially vacated the Board's September 2010 decision to the extent it had denied a rating higher than 50 percent for the PTSD.  It was also noted that the Veteran had abandoned his chloracne claim.  The Court remanded the claim for a rating higher than 50 percent for the PTSD to the Board for further development and readjudication in compliance with directives specified.

Also during the pendency of this appeal, in September 2009, the RO had denied a claim for a TDIU.  And although the Veteran had not filed a notice of disagreement (NOD) with that decision denying this claim, the Court found that this TDIU issue was also raised by the record.  The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part and parcel of a claim for increased compensation.  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 


The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.  Therefore, the Board also assumed jurisdiction of this derivative TDIU claim.

The Board then proceeded to remand these claims for a rating higher than 50 percent for the PTSD and for a TDIU to the RO in October 2011 for further development and consideration, to comply with the Court's Order.  The additional development of these claims included obtaining all outstanding evaluation or treatment records and having the Veteran reexamined to reassess the severity of his PTSD, including to assist in determining its impact on his employability and, thus, derivative entitlement to a TDIU.

He since has had this requested VA compensation examination on June 8, 2012, and after considering the results of it and the other evidence in the file, the RO issued a decision in July 2012 increasing the rating for the PTSD from 50 to 70 percent as of the date of that VA compensation examination on remand.  So this claim now concerns whether the Veteran was entitled to an initial rating higher than 50 percent for his PTSD prior to June 8, 2012 (and, specifically, from August 5, 2002, to June 7, 2012), and whether he has been entitled to a rating higher than 70 percent since June 8, 2012.

In this decision the Board is making these determinations.  His derivative TDIU claim, however, requires still further development before being decided on appeal, so the Board is again remanding this claim to the RO.



FINDINGS OF FACT

1.  From August 5, 2002, to June 7, 2005, the Veteran's PTSD resulted in difficulty in establishing and maintaining effective work and social relationships; however, it did result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From June 8, 2005, to June 7, 2012, and since June 8, 2012, however, his PTSD has caused occupational and social impairment with deficiencies in most areas, though not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From August 5, 2002, to June 7, 2005, the criteria are not met for an initial rating higher than 50 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  But resolving all reasonable doubt in his favor, since June 8, 2005 the criteria are met for the higher 70 percent rating for the PTSD, though no greater rating, hence, not just instead as of June 8, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126-4.130, DC 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the merits of this claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  This notice obligation was accomplished by way of letters from the RO to the Veteran dated in December 2003, February 2005, and August 2007, which, especially collectively, apprised him of the type of evidence and information, not of record, which was necessary to substantiate his claim and explained the division of responsibility between him and VA in obtaining this supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This claim concerning the Veteran's PTSD arose in the context of him trying to establish his entitlement to service connection for this disability, in other words, to establish it is related to or the result of his military service - and, in particular, an especially traumatic event ("stressor") during his service.  When a Veteran files a claim of entitlement to service connection, there are five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and his military service, (4) rating for the disability, and (5) effective date for the disability.  So VCAA notice should concern all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which in this particular instance is the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, instead preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, with regards to the notice requirements pertaining to increased-rating claims, in particular, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating for his service-connected disability, not also citation to alternative DCs or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

But when, as here, the claim as it arose in its original context for service connection since has been granted, VA does not have to provide additional VCAA notice concerning the "downstream" elements of the claim, so including as regarding the initial rating assigned for the disability, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And the RO did this, provided this required SOC (also SSOCs), citing the applicable statutes and regulations, including DC, and a discussion of the reasons and bases for initially assigning a 50 percent rating and more recently a higher 70 percent rating, though no greater rating.  The Veteran, therefore, has received all required notice concerning this claim.

The RO also provided assistance to him with this claim as required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  To this end, the RO obtained his service treatment records (STRs) and post-service VA evaluation and treatment records, including those from his VA compensation examinations, which, as mentioned, date up to as recently as June 8, 2012.  Also of record are his private evaluation and treatment records, including the expert report from Dr. J.C. that his attorney referenced in a September 2011 statement that preceded the Board's remand of this claim in October 2011.  This body of evidence is sufficient to assess the severity of the Veteran's PTSD at all times at issue, so additional evaluation of this disability is not needed, especially seeing as though the Board already remanded this claim in October 2011, in part, to have the Veteran undergo the additional VA compensation examination that he had on June 8, 2012.

There was compliance with the Board's remand directives, both in terms of the conducting of that additional VA compensation examination reassessing the severity of the PTSD and insofar as obtaining all outstanding evaluation or treatment records.  Stegall v. West, 11 Vet. App. 268 (1998) (a Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  But see, too, Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when it is permissible to have "substantial", even if not "exact" or "total" compliance with remand directives).

Indeed, even before the Board remanded this claim in October 2011, the Veteran's attorney had indicated in his immediately preceding September 2011 submission that a remand was unnecessary since the expert report from the psychologist that he had provided with that submission, who had reviewed the entire claims folder and conducted an in-person evaluation of the Veteran, before rendering an opinion concerning the severity of the PTSD, was sufficiently thorough and complete so as to not have necessitated that subsequent remand of the claim.  The attorney also clarified that, in the interest of this expediency in deciding this claim, the Veteran did not want a hearing, was waiving the right to have the RO consider all additional evidence that was being submitted, did not have any other evidence to submit, and thus did not want to wait the additional 90 days he had to do this before proceeding with the adjudication of his claim.  Hence, even the attorney acknowledges that no additional evidence is forthcoming.

The Board therefore finds that the duty to assist the Veteran with this claim also has been satisfied and, accordingly, is proceeding to the merits of this claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).


Since, here, the Veteran appealed the initial rating assigned for his PTSD in the August 2004 rating decision granting service connection for this disability, the Board must assess the severity of this disability since the effective date of his award, so since August 5, 2002, and determine whether there have been occasions during the several years since when it has been more severe than at others.  If there have been, then the rating must be "staged" to compensate him for this variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet App 505 (2007) (staged ratings also are potentially applicable in cases not involving the assignment of an initial rating.)

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to this General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.


A higher 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Whereas the maximum 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130 . 

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).


In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

According to the DSM-IV, GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.


In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as hearing voices, sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence). 

On the other hand, as a layman, without the appropriate medical training and expertise, he is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including a VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As indicated, service connection for PTSD was granted in an August 2004 rating decision.  A 30 percent rating initially was assigned from June 4, 2003.  But after a March 2010 rating decision found clear and unmistakable error (CUE) in the assignment of that effective date for the grant of service connection, an earlier effective date of August 5, 2002, was chosen for the grant of service connection.  

During the pendency of this appeal for a higher rating, a higher 50 percent rating was assigned as of June 8, 2005.  That date was chosen on the basis of a report of VA psychiatric outpatient treatment on that date which was interpreted as demonstrating entitlement to this  higher rating.  In its September 2010 decision, however, the Board granted this higher 50 percent rating from an earlier date, August 5, 2002, so back to the initial award, but denied a rating higher than 50 percent at any point since.  Following the Court's decision to vacate the Board's denial of a rating higher than 50 percent at any point since, however, and the Board's remanding of this claim in October 2011 for the further development mentioned, which included reexamination of the Veteran, the RO since has assigned a higher 70 percent rating for this disability as of June 8, 2012, so as of the date of the VA compensation examination the Veteran had on remand.

In this additional decision the Board is finding that the Veteran is entitled to this higher 70 percent rating as of an earlier effective date, June 8, 2005, rather than just as of June 8, 2012, so he is entitled to an additional 7 years of compensation at this higher 70-percent level (rather than at the lesser 50-percent level).  He will be paid the difference.  He has not established his entitlement to an even higher 100 percent rating, however, at any time since the inception of his award on August 5, 2002, so in this other respect his appeal is being denied.

A.  Whether a Rating Higher than 50 percent for the PTSD was Warranted from August 5, 2002, to June 7, 2005

Examining the totality of the evidence from August 5, 2002, to June 7, 2005, the Board finds that the evidence from this time frame demonstrates the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationships, but did not warrant a rating higher than 50 percent under DC 9411.  As support for this determination, the record reflects VA psychiatric counseling from 1996, with more regular sessions beginning in 2002 and 2003 that generally indicate he lived an isolated existence due to difficulty with interacting with others.  For example, a June 3, 2003, VA outpatient report shows he described himself as a "loner" and someone who "does not like to socialize with others."

In addition, a private psychological evaluation was performed in September 2011, and this is the mental status evaluation the Veteran's attorney referenced in his contemporaneous September 2011 submission.  This private examiner noted that VA medical providers from August 5, 2002, to June 7, 2005, had indicated the Veteran was suffering from sleep disturbance, nightmares, and anger.  The report also indicated the Veteran lacked motivation and experienced diminished concentration and capacity for memory during this period.

But a higher 70 percent rating would require there to have been occupational and social impairment due to PTSD with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

These symptoms are not demonstrated by the clinical evidence of record from this timeframe, nor is there alternative indication of resultant social and occupational impairment on account of these or symptoms that would justify assigning the higher 70 percent rating during this initial period in question.

Whether a Rating Higher than 50 percent for the PTSD was Warranted 
from June 8, 2005, to June 7, 2012

A June 8, 2005, VA progress note indicates the Veteran seemed irritable.  He stated that he was hearing voices.  He also had nightmares, anger, and sleep difficulties.  As well, he liked to stay by himself and did not like to be around others.  

During a June 2005 VA examination, the examiner found that the Veteran's PTSD had a moderate-to-severe impact on both his social and occupational functioning.  He also noted that the Veteran's GAF score of 55 was lowered to account for his hearing voices.

On VA examination in May 2007, the Veteran noted that the only symptoms that were worse were his nightmares that had increased from one or two per month to one to two per week.  He stated that all his other symptoms were stable and had not worsened.  A GAF of 55 again was assigned.  The examiner indicated the Veteran's social functioning was impacted because he tended to stay isolated and got angry with other people.

Multiple VA treatment notes during this period also assigned GAF scores of 55.

So since June 8, 2005, the Veteran has exhibited the type, frequency and severity of symptoms required for a higher rating of 70 percent - in part, due to his starting to hear voices (auditory hallucinations) and the June 2005 VA examiner's finding that the Veteran's PTSD was having a moderate-to-severe impact on both his social and occupational functioning.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions warranting a particular rating and are used to help differentiate between the different evaluation levels).

To the extent the Veteran has severe or serious social and occupational impairment, perhaps on occasion, this is contemplated by this higher 70 percent rating the Board is granting in this decision at this earlier effective date.  That is to say, the Board concludes this medical evidence is equally probative of whether he had severe versus just moderate social and occupational impairment on account of his PTSD during this period.  And in this circumstance he is given the benefit of the doubt and the worst presumed, so severe PTSD, thereby entitling him to this higher 70 percent rating as of this earlier date.  38 C.F.R. §§ 4.3, 4.7.

The September 2011 private psychologist's report posited that the Veteran was 
100-percent disabled even during this intervening period from June 2005 to June 2008 because of his auditory hallucinations and violent behavior.  

As evidence of this, this private examiner noted that, during this time frame, the Veteran assaulted his brother which resulted in his arrest and struck his then wife.  The private examiner is correct as the contemporaneous VA treatment notes indicate fights with family members.  However, his symptoms, even considering his hallucinations and anger, did not cause what amounted to total occupational and social impairment so as to have warranted an even higher 100 percent rating.  As documented in the examination and treatment reports from during this period, the Veteran's GAF score repeatedly was 55, even considering his hallucinations, so, according to the DSM-IV, is acknowledgement that he had few friends and conflicts with peers....

Thus, in sum, resolving all reasonable doubt in his favor, the evidence supports increasing the rating for his PTSD from 50 to 70 percent from June 8, 2005, to June 7, 2012 (so as of this earlier effective date).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  His social and occupational impairment, however, fell short of the requirements for an even higher 100 percent rating.

C.  Whether a Rating Higher than 70 percent for the PTSD has been Warranted since June 8, 2012

The only medical evidence of record from this most recent period is the report of the most recent June 8, 2012 VA compensation examination, which the Veteran had following and as a result of the Board's October 2011 remand.  He indicated that he continued to live with his wife of 7 years.  He characterized his relationship with her as variable, and he spends all or almost all of his time alone.  He continued to take his psychotropic medication.  He complained of anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner concluded the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Although these findings are consistent with the higher 70 percent rating, the Board does not find them suggestive of entitlement to an even higher 100 percent rating.  A 70 percent rating takes into consideration increased symptoms during periods of significant stress.  So while the Veteran is certainly deserving of continuation of this 70 percent rating, he has not shown the type and extent of symptoms required for assignment of the even higher 100 percent rating.  But having said that, as specifically concerning the allegation he is unable to work on account of the severity of his PTSD, the Board also recognizes there is still a pending claim of entitlement to a TDIU.  A claim for a TDIU presupposes that the rating for the service-connected disability is less than 100 percent and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The evidence is not in relative equipoise for this last period at issue as concerning whether a 70 percent versus 100 percent rating is warranted to allow for application of the benefit-of-the-doubt doctrine; instead, for the reasons and bases discussed, the preponderance of the evidence is against the claim as it relates to this final period.  38 C.F.R. § 4.3.

D.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  See also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The derivative TDIU claim, as mentioned, is predicated on the notion the Veteran is entirely unemployable because of his PTSD, not that he instead has marked interference with his employment of the type contemplated by 38 C.F.R. § 3.321(b)(1).  The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").  One must also bear in mind, however, that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  This is especially true when, as here, the Veteran has a rating for his disability that is in the higher end of the rating spectrum.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for his PTSD has been mostly, if not entirely, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

An initial rating higher than 50 percent for the PTSD is denied from August 5, 2002, to June 7, 2005.

However, the higher 70 percent rating for the PTSD is granted as of June 8, 2005 (rather than just as of June 8, 2012, so as of an earlier effective date), subject to the laws and regulations governing the payment of VA compensation. 



REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012). 

Because, as a result of this decision, the Veteran has had a 70 percent rating for his PTSD effectively since June 8, 2005 (so not just since June 8, 2012), he has had a sufficient rating for this disability since then to satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

Although the examiner who performed the most recent June 8, 2012 VA compensation examination, on remand, concluded the Veteran was capable of employment, he did not have the benefit of reviewing the Veteran's claims file for the pertinent occupational and other history and did not sufficiently comment on whether the Veteran is capable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  So the Board, in turn, is unable to assess his potential entitlement to a TDIU and resultantly needs further medical comment to assist in making this important determination.  Beaty v. Brown, 6 Vet. App. 532 (1994); Gary v. Brown, 7 Vet. App. 229, 232 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 


Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

It is the Board's responsibility to weigh the evidence for and against the claim and determine where to give credit and where to withhold the same, and in so doing the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board may not offer its own opinion, however, regarding whether the Veteran can perform this type of work based on his current level of disabilities, a technique as mentioned the Court previously has determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations omitted). 

Turning back now to the facts of this particular case.  On June 8, 2012, following and as a result of the Board's prior remand, the Veteran was provided a VA compensation examination pertaining to his service-connected PTSD and his ability or inability to work as a consequence.  Immediately preceding that remand, the Veteran's attorney had submitted a September 2011 private psychological examination report indicating the Veteran was unable to work due to his 
service-connected PTSD, so on account of this disability.  The VA examiner, however, apparently did not have opportunity to review this private assessment since the claims file was not made available.  So, on remand, the VA examiner should have opportunity to consider this report and the other evidence of record prior to providing another, supplemental, opinion regarding whether the Veteran is unemployable because of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Return the claims files (c-files) to the VA compensation examiner who performed the still recent June 8, 2012 VA examination.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the c-files.

Have the examiner, whoever designated, provide a more definitive medical opinion concerning whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  A discussion of the September 2011 private psychological examination report is necessary in resolving this issue, especially seeing as though this private examiner made a finding of employability on account of the PTSD.

In making this important determination regarding employability, whether in agreement or disagreement with this private examiner's finding, the VA examiner must consider the Veteran's level of education, prior work experience and training, etc., but not his age and any impairment attributable to disabilities that are not service connected.  So, unlike when previously examining the Veteran on June 8, 2012, it is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and occupational history and the report of this private examiner's findings.  But most importantly, the VA examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 


2.  Then readjudicate this derivative TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining TDIU claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


